Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 333-190374, 333-181127, 333-49027, 333-114965, 333-150418, 333-114969, 333-69618, and 333-17687) of Speedway Motorsports, Inc. of our report dated March 10, 2017 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina March 10, 2017
